Citation Nr: 0739744	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-13 984	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from April 2001 to 
April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2004, jurisdiction over the veteran's 
claims file was transferred from the Waco RO to the RO in 
Cleveland, Ohio.  The Board notes also that in April 2005, 
the veteran filed a VA Form 9 in which he limited his appeal 
to entitlement to an initial rating in excess of 30 percent 
for psychiatric disability.  

As the appeal of the veteran's claim for an initial rating in 
excess of 30 percent for psychiatric disability emanates from 
the veteran's disagreement with the initial 30 percent rating 
assigned following the grant of service connection, the Board 
has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  (Although an initial 10 percent rating was assigned 
by the May 2004 decision, a 30 percent rating was granted in 
May 2005, effective from the date service connection was 
awarded-April 26, 2004.)


FINDINGS OF FACT

1.  Prior to March 21, 2005, the veteran's psychiatric 
disability was manifested by intermittent depressed mood, 
anxiety, and chronic sleep impairment that approximated 
occupational and social impairment with occasional decrease 
in work efficiency.  

2.  From March 21, 2005, the veteran's psychiatric disability 
was manifested by flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective relationships that approximated 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for psychiatric disability for the period prior to 
March 21, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).  

3.  The criteria for a 50 percent rating for psychiatric 
disability from March 21, 2005, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (when a 
claim for service connection has been proven, the purpose of 
Section 5103(a) has been satisfied and notice under its 
provisions has been satisfied).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 38 U.S.C.A. 
§§ 7105(d) and 5103A.  Id.

Here, the veteran's claim for a higher initial rating for 
service-connected compensation benefits falls squarely within 
the fact pattern above.  Thus, no additional VCAA notice was 
required with respect to the issue on appeal.  Furthermore, 
the Board finds the more detailed notice requirements set 
forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
Dingess/Hartman v. Nicholson, supra.

The veteran was notified in June 2004 that his claim for 
service connection for adjustment disorder with mixed 
anxiety, depressed mood, and insomnia-claimed as insomnia-
had been granted.  The notice included a copy of the RO's May 
2004 rating decision, in which the veteran was provided 
notice of the effective date for his award, April 26, 2004, 
as well as the criteria for mental disorder ratings of 10 and 
30 percent.  The rating decision also informed the veteran of 
the evidence the RO considered and its reasons for assigning 
a 10 percent rating.  The veteran was given opportunity to 
respond and submitted a notice of disagreement (NOD) with the 
rating decision in June 2004. Following the veteran's NOD, 
the RO issued a statement of the case (SOC) in December 2004, 
after which the veteran was again given opportunity to 
respond.  The veteran accordingly submitted new evidence from 
a private psychiatric examination.  Thereafter, in May 2005, 
the RO re-adjudicated the claim and issued the veteran a 
supplemental statement of the case (SSOC).  In particular, 
the SSOC notified the veteran that the RO was changing the 
disability for which he was service connected from adjustment 
disorder with mixed anxiety, depressed mood, and insomnia to 
PTSD.  The RO also increased the rating for the veteran's 
service-connected psychiatric disability from 10 percent to 
30 percent, with an effective date of April 26, 2004.  
Likewise, the veteran was provided notice of the relevant 
rating criteria associated with his claim for a higher rating 
as well as the reasoning behind the RO's decision.  The 
veteran was again given opportunity to respond.  
Consequently, the Board finds that the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Otherwise, nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran was given a VA examination in March 2004 and has 
submitted a relevant post-service report of private medical 
examination.  The veteran has further been given the 
opportunity to submit evidence, and he and his representative 
have provided written argument in support of his claim.  
Otherwise, neither the veteran nor his representative has 
identified, and the record does not indicate, existing 
records pertinent to the claim on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In a May 2004 rating decision, the RO granted the veteran 
service connection and assigned a 10 percent rating for 
psychiatric disability diagnosed as adjustment disorder with 
mixed anxiety, depressed mood and insomnia, effective April 
26, 2004.  This rating was increased to 30 percent in a May 
2005 SSOC and assigned an effective date of April 26, 2004.  
In the SSOC, the RO re-characterized the veteran's disability 
as PTSD and rated the disability under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  Under the General Rating 
Formula For Mental Disorders, to include adjustment disorders 
and PTSD, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2007).

The relevant medical evidence of record prior to March 21, 
2005, consists of a VA examination performed in March 2004.  
Following a review of the examination report and the noted 
findings, the Board does not find that a rating in excess of 
30 percent for the veteran's psychiatric disability diagnosed 
as adjustment disorder and/or PTSD (hereinafter referred to 
as PTSD) is warranted.  

In this regard, the report of VA examination reflects the 
veteran's complaints of insomnia and difficulty falling 
asleep that began after his return from Iraq in January 2004.  
He was prescribed a sleep aid that he reported to be 
partially effective.  The veteran reported feeling tired and 
"drug out" on days when he had not had a sufficient amount 
of sleep but had not lost work or productivity due to the 
insomnia.  The veteran also reported that he was separated 
from his wife and was planning a divorce.

The VA examiner found the veteran to be alert and oriented 
and to have an appropriate affect with neutral mood and no 
impairment of thought processes or communication.  The 
veteran's appearance and hygiene were appropriate, as was his 
behavior.  The examiner found no evidence of psychosis or 
delusional thinking.  The veteran reported intermittent 
depressed mood but denied suicidal or homicidal thinking.  
The veteran was noted as being able to establish and maintain 
effective work and social relationships, specifically 
friendships with several veterans with whom he had served 
while in Iraq.  He was found to be open in discussing the 
stressful events he experienced in Iraq and, while he did 
have occasional intrusive thoughts about his stressors, was 
able to move on to other things and not be impaired by those 
memories.  The examiner also noted the veteran's 
hypervigilance, in that he reported an exaggerated startle 
response when experiencing a loud noise combined with 
concussion or sudden vibration.  The examiner assigned the 
veteran a Global Assessment of Functioning (GAF) score of 80 
and diagnosed the veteran with adjustment disorder with mixed 
anxiety and depressed mood, manifested by initial insomnia, 
hypervigilance, and occasional brief periods of depressed 
mood.

In this case, the March 2004 VA report of medical examination 
does not reflect findings that more nearly approximate a 50 
percent rating for occupational and social impairment with 
reduced reliability and productivity.  The examiner did not 
find that the veteran had symptoms such as a flattened 
affect, disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran reported instead that he was 
planning to rent an apartment with a friend from his military 
unit and had enjoyed socializing with several other veterans 
from his time in Iraq.  Similarly, the examiner did not find 
that the veteran suffered from panic attacks more than once a 
week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
or impaired abstract thinking.  At the examination, the 
veteran's mood was found to be neutral, and his affect was 
appropriate.  The examiner found that the veteran was able to 
enjoy things in his life and plan for his future.  No 
problems with the veteran's thinking, communication, or 
memory were documented.  Instead, the VA examiner noted that 
the veteran had intermittent, short-lived depressed moods and 
chronic sleep impairment manifesting as initial insomnia that 
developed pursuant to the veteran's return from Iraq.  The 
Board notes that these documented symptoms more closely align 
with the criteria for a 30 percent disability rating, 
discussed above.  As such, the Board finds that a rating in 
excess of 30 percent for PTSD prior to March 21, 2005, is not 
warranted.  

Likewise, the Board has considered but does not find that the 
veteran's PTSD prior to March 21, 2005, approximates a 70 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Here, the medical evidence does not reflect 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  The Board has also has 
considered but does not find that the veteran's PTSD causes 
total social and occupational impairment; thus it does not 
more nearly approximate a 100 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  .

With regard to the veteran's disability since March 21, 2005, 
and a rating in excess of 30 percent, the medical evidence 
during this period includes a March 21, 2005, report of 
private psychiatric examination.  Following a review of the 
examination report and the noted findings, the Board finds 
that a rating in excess of 30 percent, to 50 percent, for the 
veteran's PTSD is warranted.  

The March 2005 report of examination reflects the veteran's 
complaints of ongoing interference with his sleep, which 
developed after his return from deployment in Iraq.  The 
veteran also reported being "very jumpy" when exposed to 
loud, unexpected noises.  The examiner also noted the 
veteran's report of being irritable and lashing out at people 
without provocation.  The veteran also reported being in a 
"sour mood" and feeling distant from those around him.  In 
addition to problems sleeping, the veteran reported having 
"weird dreams" in which he was unable to leave Iraq.  He 
reported feeling like a "different person" and being 
withdrawn in social situations, choosing not to interact with 
others.  The report also reflects the veteran's complaint 
that he had been unable to maintain dating relationships and 
was uninterested in sexual relationships since returning from 
Iraq.  He also reported spending time on occasion with a few 
friends from high school but stated he had not made any new 
friends since his return home, although before he entered 
service he had been outgoing and friendly.  The veteran also 
reported that he was depressed for long periods of time with 
little respite and felt "empty."  Noting the veteran's 
statement that he took his current job only because it "was 
there" and had "no idea" what he would do if forced to 
find other employment, the examiner concluded that the 
veteran was "not functioning at the occupational level one 
would expect of someone with a high school diploma and three 
years military experience." 

Examination of mental status found the veteran's coordination 
and orientation to be good.  Short-term and long-term memory 
was found to be intact, although the examiner noted the 
veteran had a problem remembering dates.  The veteran's mood 
was sad and depressed, but he was not found to be obviously 
anxious or suffering from hallucinations.  The veteran denied 
suicidal and homicidal ideation.  The examiner further noted 
that the veteran had no perceptual or communication 
disorders, although his thought content was found to be 
somewhat vague and he had difficulty discussing his stressful 
experiences in Iraq.  The examiner's diagnosis included Axis 
I: PTSD, chronic; Axis V: 50 (GAF score).  The examiner found 
that the veteran suffered from feelings of detachment and 
estrangement from others and markedly diminished interest and 
participation in significant life activities.  The veteran 
was also found to have a restricted range of affect, 
difficulty concentrating, hypervigilance, and irritability 
and outbursts of anger.  The examiner concluded that the 
veteran's PTSD caused moderate impairment in activities of 
daily living, social functioning, concentration, and 
adaptation. 

Hence, in light of the VA examiner's findings, the Board 
finds that since March 21, 2005, the date of the private 
psychiatric examination, the veteran's PTSD more nearly 
approximates a 50 percent rating for occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; impairment of short-term memory, as 
manifested by the veteran's difficulty recalling dates; 
disturbances of motivation and mood; and difficulty 
establishing and maintaining effective relationships.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms 
recited in the rating schedule for mental disorders are to 
serve as examples of the type and degree of the symptoms and 
not an exhaustive list.).  In so concluding, the Board finds 
particularly persuasive the veteran's ongoing depression and 
lack of interest in establishing new social or intimate 
relationships, as well as his failure to perform at an 
optimal level of employment, as recorded by the private 
psychiatrist.  The Board acknowledges the psychiatrist's 
finding that the veteran suffered from "moderate 
impairment" in activities of daily living, social 
functioning, concentration, and adaptation, as well as her 
rating that the veteran had "marked impairment" 
sufficiently severe to significantly impede useful 
functioning.  The Board notes, however, that words such as 
"moderate," "marked," "moderately severe," and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just as contemplated by the requirements of the law."  38 
C.F.R. § 4.6 (2007).  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

The Board here does not find that a rating greater than 50 
percent, to a 70 percent or 100 percent rating, for PTSD is 
warranted.  Here, the medical evidence does not reflect 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  The Board has also has 
considered but does not find that the veteran's PTSD causes 
total social and occupational impairment; thus it does not 
more nearly approximate a 100 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

In its analysis, the Board has considered the GAF scores 
assigned to the veteran in the March 2004 and March 2005 
examinations.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Regardless, the GAF score assigned in 
a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the veteran's GAF score of 
80 in March 2004 coincides with his stated symptoms and with 
the rating of 30 percent assigned by the RO under the General 
Rating Formula For Mental Disorders.  The DSM-IV identifies 
scores in the range of 71-80 as "no more than slight 
impairment in social, occupation, or school functioning."  
The Board finds, however, that the veteran's GAF score of 50 
in March 2005 does not coincide with the veteran's stated 
PTSD symptoms and the examiner's finding of "moderate 
impairment" with daily living activities, social 
functioning, concentration, and adaptation.  A GAF score of 
50 indicates serious symptoms or serious impairment with 
social or occupational functioning, to include having no 
friends or being unable to keep a job.  In this case, the 
veteran has made no new friends since his return and shows no 
interest in establishing new social or intimate relationships 
but does occasionally socialize with a few friends from high 
school.  Similarly, although the veteran is not performing at 
an optimal occupational level, he has been able to maintain 
employment since returning from Iraq.  In this case, 
notwithstanding the March 2005 private psychiatrist's GAF 
score assignment, the Board reiterates that the veteran's 
assigned GAF score is not dispositive of the evaluation and 
must be considered in light of the actual symptoms of the 
veteran's disorder.  In this case, the Board has found that 
the veteran's symptomatology during the noted periods, as 
discussed above, is appropriately compensated by the 30 
percent and 50 percent ratings awarded.  

The Board has taken into consideration the frequency, 
severity, and duration of the veteran's PTSD symptoms.  In 
this case, the Board finds that for the period before March 
21, 2005, the veteran's reported symptoms, as discussed in 
the evidence noted above, are most akin to the criteria for 
the 30 percent rating already awarded.  For the period from 
March 21, 2005, the veteran's reported symptoms are most akin 
to the criteria for the 50 percent rating.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007) (cited to in the December 
2004 SOC).  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); frequent periods of treatment, 
let alone hospitalization; or evidence that the veteran's 
PTSD otherwise renders impractical the application of the 
regular schedular standards.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that prior to 
March 21, 2005, the veteran's service-connected PTSD warrants 
no more than a 30 percent rating.  From March 21, 2005, the 
veteran's service-connected PTSD warrants a rating of 50 
percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for ratings higher than awarded by this decision, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 30 percent for psychiatric disability 
for the period prior to March 21, 2005, is denied.  

A rating of 50 percent for psychiatric disability from March 
21, 2005, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


